Citation Nr: 0213271	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-19 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from January 1951 to 
August 1952.  The appellant in this case is his legal 
custodian.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran was not involved in combat.

2.  The veteran does not have a verifiable stressor.

3.  The veteran's PTSD is not related to a disease or injury 
in active military service.  


CONCLUSION OF LAW

Post traumatic stress disorder was neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties of notice and assistance to claimants for VA benefits.  
VA has promulgated regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2001).  The appellant filed an informal claim for 
service connection in February 2000.  The veteran had 
previously filed a formal claim form in 1993, and it was not 
necessary that another formal claim form be filed for this 
benefit.  38 C.F.R. § 3.155(a) (2001).

VA must notify a claimant of evidence and information 
necessary to substantiate the claim, and must indicate what 
evidence will be obtained by the claimant and what will be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  When the appellant submitted her 
claim on behalf of the veteran, she asked the RO to obtain VA 
medical records that were pertinent to the claim.  This shows 
that she was aware of VA responsibility in obtaining certain 
evidence.  The RO obtained the evidence identified by the 
appellant and associated it with the veteran's claims file.  
The appellant was provided a copy of the February 2000 rating 
action which denied the claim for service connection for 
PTSD; the rating action also summarized the evidence then of 
record.  The May 2000 Statement of the Case informed the 
appellant of the evidence of record and of the relevant 
regulations.  In October 2000, VA wrote the appellant about 
the claim.  She was specifically asked to have the veteran 
submit a more detailed description of specific traumatic 
events that produced stress resulting in his claim for PTSD 
and to provide reports from private physicians who had 
treated the veteran since separation from service.  VA also 
informed the appellant that it would obtain VA medical 
records identified by the veteran pertaining to treatment for 
PTSD.  The September 2001 Supplemental Statement of the Case 
also identified the evidence of record and the evidence 
necessary to substantiate the claim.  VA has discharged its 
duty to notify of the evidence and necessary to substantiate 
the claim.  In this process, the appellant was also made 
aware of what evidence should be obtained by the appellant 
and what will be retrieved by VA.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(1-3)).  The RO has 
associated the pertinent VA medical records with the claims 
file, and private psychological treatment records have been 
received. 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  VA has afforded the veteran clinical 
treatment and provided an examination in October 1999.  The 
veteran has not been afforded an examination to determine the 
etiology of his PTSD; however, such an examination is not 
necessary in this matter in that the issue involves whether 
the veteran has stressors that may be verified.  

There is no indication in the claims file that additional 
evidence exists that would be required to adjudicate the 
claim.  While the veteran's service medical records are not 
on file, because the veteran's file was apparently destroyed 
by fire, the lack of service medical records is not 
prejudicial to the veteran, given that the critical question 
involves verification of the veteran's stressors, rather than 
a diagnosis in service.  Similarly, Social Security 
Administration disability benefit records have been 
identified.  The fact that those records have not been 
associated with the veteran's claims file does not prejudice 
the veteran in that this matter turns on the veteran 
providing a detailed account of his alleged service 
stressors, not the medical evidence upon which the SSA 
benefits may have been awarded.  Consequently, this case does 
not trigger VA's duty to notify the veteran of a failure to 
obtain evidence from any source.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(e)).

The Board sees no areas in which further development is 
required.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Service Connection

The veteran's service personnel and medical records are 
unavailable and are presumed destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  Where service 
medical records are missing, VA's duty to assist the veteran, 
to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing  Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Court has further held that "[n]owhere do 
VA regulations provide that a veteran must establish service 
connection through medical records alone."  Stozek v. Brown, 
4 Vet. App. 457, 461 (1993), quoting Cartright v. Derwinski, 
2 Vet. App. 24, 25-26 (1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2001).

Private medical records dated from 1990 to 1993 primarily 
reflect diagnoses of schizophrenia.  The records reflect that 
the veteran reported seeing his mother-in-law walk through a 
wall and a stranger come through his house in May 1992.  In 
August 1992, the veteran reported that his great-grandmother 
came to him in a soap bubble and told him his life story.  In 
August 1993, it was noted that the veteran's perceptual 
disturbances had a bizarre quality.  In September 1993, the 
veteran was hospitalized and was diagnosed as having Axis I- 
chronic paranoid schizophrenia.  

VA medical records beginning in 1999 reflect that the veteran 
was primarily diagnosed as having schizophrenia.  In October 
1999, the veteran was hospitalized at a VA facility with 
admitting diagnoses of Axis I-schizophrenia, dementia, 
probable mixed Alzheimer's disease versus vascular.  During 
the hospitalization, the veteran underwent a clinical 
evaluation.  These records show that the veteran wandered 
from his home without anyone knowing about it, that he was 
speaking of homicidal and suicidal behavior, that he admitted 
a history of auditory hallucinations, that he displayed 
unusual ideas and bizarre thoughts.  The veteran reported 
that while in Korea he saw demons.  At the conclusion of an 
examination, the examiner diagnosed the veteran as having 
Axis I-schizoaffective disorder with schizophrenia and PTSD 
by history.  It was noted that the veteran had moderate 
stressors that were indications of progressive decompensation 
into more psychotic behavior and thought pattern.  Another 
October 1999 medical notations showed that the veteran did 
not show any symptoms of PTSD.  

In May 2000, the veteran was seen at a VA outpatient 
treatment clinic for medication adjustment.  The record 
reflects diagnoses of schizophrenia, PTSD (Korean conflict 
stressors), major depressive disorder.  The diagnosis was 
entered without a mental status examination.  The examiner 
also noted that the veteran probably had a combination of 
PTSD, depression, and schizophrenia.  

Subsequent VA medical records reflect, however, reflect 
treatment for schizophrenia and dementia with probable mixed 
vascular and Alzheimer's type with psychotic features.  

While the medical records primarily reflect diagnoses of 
schizophrenia, dementia, and Alzheimer's disease, the veteran 
was diagnosed as having PTSD in May 2000 and it appears that 
the examiner associated the disorder with the veteran's 
service.  Although this entry may be accepted as a diagnosis 
of PTSD, for the reasons set forth below, the diagnosis is 
not based on verified (or verifiable) stressors.  

The United States Court of Appeals for Veterans Claims in 
Zarycki v. Brown, set forth the analytical framework and line 
of reasoning for determining whether a veteran was exposed to 
a recognizable stressor during service, which, as discussed 
above, is an essential element in a claim for service 
connection for PTSD. Zarycki v. Brown, 6 Vet. App. 91 (1993).  
In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 
(1993).  The determination as to whether the veteran 
"engaged in combat with the enemy" is made, in part, by 
considering military citations that expressly denote as much.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  However, the 
Court has recently held that the Board may not rely strictly 
on combat citations or the veteran's MOS to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory" i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89.  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non- combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

A copy of the veteran's form DD 214 reflects that the 
veteran's awards and decorations include the Korean Service 
Medal with two bronze service stars and the United Nations 
Service Medal.  These decorations are not indicative of 
participation in combat.  Therefore, the Board finds that the 
veteran is not a veteran of combat.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this case.

In an undated statement received in November 2000, the 
appellant recounted the stressors the veteran reported to 
her.  He reported that he served in Korea from 1951 to 1952 
and drove a half track.  During his tour in Korea, the 
veteran alleged the following stressors:  (1) he took troops 
in and hauled the wounded and dead; (2) he saw people with 
their limbs and heads blown off and their insides hanging 
out; (3) he had skulls on the headlights of his half track 
and there were skulls and ears in jars in camp; (4) 200 men 
were killed in an ambush; (5) women were raped and killed; 
(6) he blew open a tomb in 1951 and a "smoke demon" chased 
him; (7) he still had dreams of the smoke demon, which kills 
through the pores of the skin; and (8) a woman in a bubble 
protected him from the demon, but the demon killed the woman 
in the bubble.  

The veteran's stressors that involve smoke demons and a woman 
in a bubble are inherently incredible.  His other stressors 
cannot be verified on the information provided by the 
veteran.  In fact, the VA examiner in October 1999 stated 
that the stressors were indications of progressive 
decompensation into more psychotic behavior and thought 
pattern.  Furthermore, there is no way that body parts 
hanging on a truck or in jars can be verified.  The stressors 
that might be verified - the killings and ambush - are not 
verifiable in that the veteran has not provided the specific 
dates and the places of those alleged occurrences or names of 
persons killed or injured.  Thus, the Board finds that there 
is no credible supporting evidence that the veteran's alleged 
in-service stressors actually occurred.  See West v. Brown, 
supra. (where a veteran-claimant did not serve in combat or 
the stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor); see also Zarycki v. Brown, 6 Vet. App. at 
98.  Fossie v. West, supra.

As explained above, the record of evidence does not reflect 
that the veteran was engaged in combat with the enemy, and 
there is no credible supporting evidence that his alleged in-
service stressors occurred, apart from the veteran's own 
uncorroborated statements regarding his experiences during 
service.  The Board recognizes that a VA health care provider 
in May 2000 diagnosed the veteran as having PTSD and appeared 
to have associated the disorder with service stressors.  
However, "[j]ust because a physician or other health care 
professional accepts the veteran's descriptions of [his] 
experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean that the [Board is] 
required to grant service connection for PTSD."  See Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992); see also Moreau, 9 
Vet. App. at 396 (holding that credible supporting evidence 
of the actual occurrence of the in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence).  
Nor is the Board required to accept the veteran's 
uncorroborated account of his experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

Consequently, the claim for service connection for PTSD, 
fails on the basis that all three elements required for such 
a showing under 38 C.F.R. § 3.304(f), have not been met.  
Under these circumstances, the Board determines that the 
evidence does not show that the veteran incurred PTSD as a 
result of his active duty service, or any incident therein, 
and the preponderance of the evidence is against entitlement 
to service connection for PTSD.  Accordingly, the appeal is 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

